          Case 1:21-mc-00003-GMH Document 2 Filed 02/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 In re Ex Parte Application of

 THE FUND FOR PROTECTION OF
 INVESTOR RIGHTS IN FOREIGN
 STATES
                                                                    Civil Action No.
                         Petitioner,                             1:21-mc-0003 (GMH)

 PURSUANT TO 28 U.S.C. § 1782 FOR AN
 ORDER GRANTING LEAVE TO
 OBTAIN DISCOVERY FOR USE IN A
 FOREIGN PROCEEDING.




                                   ORDER TO SHOW CAUSE

       Upon consideration of the ex parte petition for an order to obtain discovery for use in aid

of a foreign proceeding pursuant to 28 U.S.C. § 1782 (ECF No. 1), it is hereby

       ORDERED that Petitioner shall SHOW CAUSE in writing on or before February 12,

2021, why the Court must consider this application on an ex parte basis. It is further

       ORDERED that Petitioners’ response to this order shall address Chief Judge Howell’s

observation that while 28 U.S.C. § 1782 authorizes courts to issue subpoenas upon ex parte

applications, “notice to [subpoena] recipients prior to the issuance of the requested subpoenas in

the form of an order to show cause [ ] ‘streamline[s] these proceedings’ by accelerating

identification of grounds for objection, under Federal Rule of Civil Procedure 45(d)(2)(B) . . . and,

more significantly, [ ] facilitate[s] full and fair consideration of both th[e] Court’s authority, under

28 U.S.C. § 1782, to issue the requested subpoenas and the factors identified by the Supreme Court

governing the exercise of discretion to do so.” In re Application of Hulley Enters. Ltd., Misc.
         Case 1:21-mc-00003-GMH Document 2 Filed 02/02/21 Page 2 of 2




Action No. 17-1466, ECF No. 5 at 2 (internal citation omitted) (quoting in re Application of

Caratube Int’l Oil Co., 730 F. Supp. 2d 101, 104 (D.D.C. 2010)).



       SO ORDERED.
                                                                   Digitally signed by
                                                                   G. Michael Harvey
                                                                   Date: 2021.02.02
Date: February 2, 2021                                             12:53:38 -05'00'
                                                   ___________________________________
                                                   G. MICHAEL HARVEY
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
